UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6096


DANIELE DEPAOLIS,

                    Plaintiff – Appellant,

             v.

C. B. KING, Lieutenant; HUGHES, Lieutenant; T. B. SMITH, Sergeant; B. K.
MCCRAY, Sergeant; D. J. DAVIS, Officer; M. S. BYINGTON, Officer; T. W.
HALL, Officer; J. R. LEDFORD, Officer; JOHN SHORT, Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:16-cv-00409-EKD-RSB)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Daniele Depaolis, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniele Depaolis seeks to appeal the district court’s orders denying his motion for

preliminary injunctive relief; denying his motion for reconsideration of the court’s denial

of preliminary injunctive relief; and denying his motion for appointment of counsel. We

affirm in part and dismiss in part.

       Although the denial of a motion for a preliminary injunction is an appealable

interlocutory order, 28 U.S.C. § 1292(A)(1) (2012), we conclude that the district court did

not abuse its discretion in determining that Depaolis’ transfer to another prison rendered

his claim for injunctive relief moot. See Dewhurst v. Century Aluminum Co., 649 F.3d

287, 290 (4th Cir. 2011) (setting forth standard of review). We therefore affirm the district

court’s orders denying Depaolis’ motion for preliminary injunctive relief and denying his

motion for reconsideration for the reasons stated by the district court. Depaolis v. King,

No. 7:16-cv-00409-EKD-RSB (W.D. Va. Nov. 9, 2016 & Jan. 31, 2017).

       With respect to the order denying Depaolis’ motion for appointment of counsel, this

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S. Ct. 1221, 93 L.Ed. 1528 (1949).

Because this order is neither a final order nor an appealable interlocutory or collateral order,

we dismiss this portion of the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                        AFFIRMED IN PART
                                                                        DISMISSED IN PART
                                               2